Appeal toy defendant from a judgment of the Supreme Court, Kings County, rendered November .27, 1963 after a jury trial, convicting him of robbery in the first degree, grand larceny in the second degree and assault in the second degree, and imposing sentence upon him as a second felony offender. Part of the People’s proof consisted of certain statements alleged to have been made by the defendant prior to his arraignment. The issue of voluntariness of such statements was raised during the trial by the defendant and was submitted toy the trial court to the jury for determination. Action *501remitted to the trial court for further proceedings in accordance with this decision. In the light of the recent decision of the Supreme Court of the United States (Jackson v. Denno, 378 U. S. 368), on this court’s own motion this action is remitted to the trial court for further proceedings on the issue of the voluntariness of defendant’s statements or confession; such proceedings to be in accordance with the procedure heretofore prescribed by this court, and as modified and amplified by the Court of Appeals (see People v. Davis, 22 A D 2d 921; People v. Huntley, 15 N Y 2d 72). In the interim, the pending appeal in this action will be held in abeyance. Christ, Acting P. J., Rabin, Hill, Hopkins and Benjamin, JJ., concur.